Case 1:20-cv-01396-CMH-IDD Document 16 Filed 03/23/21 Page 1 of 2 PageID# 61




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

COMMONWEALTH OF VIRGINIA,                       :
                                                :
       v.                                       :   Case No.: 1:20-cv-1396
                                                :
LUCAS VINYARD,                                  :   The Honorable Claude M. Hilton
                                                :
                       Defendant.               :

                                    NOTICE OF HEARING

       PLEASE TAKE NOTICE that on Friday April 23, 2021, at 10:00 a.m., or as soon

thereafter as the undersigned may be heard, Officer Vinyard will present to the Court the

previously filed Notice of Removal (ECF No. 1).

Date: March 23, 2021                                Respectfully submitted,




                                                    Daniel S. Crowley,
                                                    Virginia State Bar Number: 79567
                                                    HANNON LAW GROUP, LLP
                                                    333 8th Street NE
                                                    Washington, DC 20002
                                                    Tel: (202) 232-1907
                                                    Fax: (202) 232-3704
                                                    dcrowley@hannonlawgroup.com

                                                    Counsel for Lucas Vinyard
Case 1:20-cv-01396-CMH-IDD Document 16 Filed 03/23/21 Page 2 of 2 PageID# 62




                                CERTIFICATE OF SERVICE

       I certify that on March 23, 2021, a copy of the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, which will serve a copy to counsel of record.




                                                    Daniel S. Crowley,
                                                    Virginia State Bar Number: 79567
                                                    HANNON LAW GROUP, LLP
                                                    333 8th Street NE
                                                    Washington, DC 20002
                                                    Tel: (202) 232-1907
                                                    Fax: (202) 232-3704
                                                    dcrowley@hannonlawgroup.com

                                                    Counsel for Lucas Vinyard
